112 F.3d 514
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Bahiya Hiba SHAKUR, Appellant,v.UNITED STATES of America, Appellee.
No. 96-2525.
United States Court of Appeals, Eighth Circuit.
Submitted April 15, 1997.Decided April 17, 1997.

Before BOWMAN, WOLLMAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Bahiya Hiba Shakur appeals from the denial by the District Court1 of her motion seeking the return of forfeited property pursuant to Federal Rule of Criminal Procedure 41(e).  Having carefully reviewed the record and Shakur's arguments on appeal, we conclude that the District Court correctly denied relief.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B. We also deny Shakur's motion for appointment of counsel and for oral argument.



1
 The Honorable D. Brook Bartlett, Chief Judge, United States District Court for the Western District of Missouri